                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID E. SIERRA-LOPEZ,

        Plaintiff,
                                                   Case No. 18-cv-60-bbc
   v.

JOHN DOE DIRECTOR/COMMISSION
OF THE STATE OF WI, MICHAEL
DITTMAN, JAMIE GOHDE, JESSE
BEAVER, DONNA MAYHEW, TIMOTHY
DETERS, TRISHA ANDERSON,
MARGARET KIECA, SCHMIDT-KNECHT,
THOMAS MITCHELL, JAMES BATES,
STEVE DITTMANN, RANDALL
BENNIGER, BRADLEY JAHNKE, JOHN
DOE NURSE, WEBER, JOHN DOE
SECURITY DIRECTOR, LINDSAY
WALKER, MEEKER and JOHN DOE
DOCTOR,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.


        /s/                                                7/24/2019
        Peter Oppeneer, Clerk of Court                     Date
